7Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a continuation of U.S. application No. 16/570,614 filed September 13, 2019, now patent 11,126,376 B2, and claims priority under 35 U.S.C. §119 to Korean Patent Application No. 10-2018-0143510 filed on November 20, 2018. Claims 1-20 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                                      Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington,418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visithttp://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,126,376 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 1-20 of instant application and claims 1-18 of patent application are not sufficient to render the claim patentably distinct (claims 1+6 of the instant application is same to the claim 1 of the patent 11,126,376 B2) and therefore a terminal disclaimer is required.

The following table only compares claim 1 of instant application to patent 11,126,376 B2. 

Instant application 17/408,074
Patent 11,126,376 B2
A method for operating a memory system, the method comprising:
A method for operating a memory system, the method comprising:
performing a block access task on a first block in a memory device, the memory device having a plurality of blocks;
performing a block access task on a first block in a memory device, the memory device having a plurality of blocks;
generating log information when a power supply voltage becomes lower than a given level, the log information including a check point and block information, the check point indicating the block access task, the block information indicating a second block; and
generating log information when a power supply voltage becomes lower than a given level, the log information including a check point and block information, the check point indicating the block access task, the block information indicating a second block; and
performing the block access task on the second block indicated in the block information of the log information when the power supply voltage becomes equal to or greater than the given level, and
performing the block access task on the second block indicated in the block information of the log information when the power supply voltage becomes equal to or greater than the given level,

wherein the second block indicated in the block information is randomly selected as a lastly accessed block that is to be accessed first during a recovery operation, and
wherein the log information further includes flag information representing whether or not all events in the log information have been completed before the power supply voltage becomes lower than the given level.
wherein the log information further includes flag information representing whether or not all events in the log information have been completed before the power supply voltage becomes lower than the given level.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poudyal et al., US 10,643,668 B1, in view of Lai et al., US 2017/0285989 A1.
Regarding claims 1, 11 and 20, Poudyal teaches a method for operating a memory system, the method comprising:  
5performing a block access task on a first block in a memory device (col.3, lines 63 to col.4, lines 18; when the head writes to data blocks on one data track; The data tracks are each further divided into data blocks (e.g., sectors A, B, C, D, etc.),), the memory device having a plurality of blocks (col.3, lines 63 to col.4, lines 4; a portion of the medium 208 including a number of data bands (e.g., data bands 224 and 228). Each data band includes a number of concentric data tracks (e.g., data tracks 230 and 232) which are used to store data. The data tracks are each further divided into data blocks (e.g., sectors A, B, C, D, etc.), including a number of individual data cells (not shown). Each data block corresponds to a logical memory location (e.g., a logical block address (LBA)) of the storage device 204); 
generating log information when a power supply voltage becomes lower than a given level (col.4, lines 58-67; When the power loss logging module 210 detects the unexpected power loss, it uses power from the emergency power reserve 218 to record head position information in the non-volatile memory 234. The power loss logging module 210 may detect an unexpected power loss when, for example, a monitored voltage (e.g., a voltage of a primary power source 220) drops below a predetermined threshold or when the monitored voltage drops and the storage device 204 does not first receive an expected "shut-down" command), the log information including a check point and block information (col.5, lines 3-15; the head position information is recorded in a power loss logfile 216 (an example data record) of the non-volatile memory 234; Information written to the power loss logfile 216 may, in various implementations, include the data block being written to at the time of the power loss (e.g., sector E), a logical memory location (e.g., LBA) associated with the data block being written to at the time of the power loss, or other identifying information from which a position of the head can later be determined), the check point indicating the block 10access task (col.5, lines 8-11; Information written to the power loss logfile 216 may, in various implementations, include the data block being written to at the time of the power loss (e.g., sector E)), the block information indicating a second block (col.5, lines 13-15 and lines 55-65; the power loss logging module 210 identifies sectors E and F as potentially affected data blocks, and "marks" these data blocks by creating or updating another data record (e.g., a record of potentially affected data blocks 222) to include information identifying the potentially affected data blocks); and 
performing the block access task on the second block indicated in the block information of the log information (claim 1; identifying one or more data blocks potentially corrupted by the power loss event based on the recorded position of the head; select a specialized error recovery process from multiple available error recovery processes to recover data from the data blocks identified as potentially corrupted due to the power loss event) when the power supply voltage becomes equal to or greater than the given level (Fig.4; lines 3-5; A first determination operation 402 determines whether power has recently (e.g., within the past few minutes) been restored to a storage device). 
Poudyal does not clearly teach the log information further includes flag information representing whether or not all events in the log information have 15been completed before the power supply voltage becomes lower than the given level.
However, Lai teaches the log information further includes flag information representing whether or not all events in the log information have 15been completed before the power supply voltage becomes lower than the given level (see abstract and section 0005-0006; section 0020; section 0034 and claim 1 of Lai; when the control chip determines that no processing command is to be processed currently and current events are finished being processed, the energy-saving control unit controls the clock generation unit to stop outputting the internal clock signal sent to the specific circuit group and the memory control unit, such that the control chip enters standby mode from normal mode. In particular, the power consumption of the control chip in standby mode is lower than the power consumption of the control chip in normal mode).
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lai into Poudyal’s memory system such as the log information further includes flag information representing whether or not all events in the log information have 15been completed before the power supply voltage becomes lower than the given level because this provides a memory apparatus and an energy-saving control method thereof capable of further reducing power consumption of the memory apparatus without entering hibernation mode (section 0004 of Lai).
 
15 	Regarding claims 2 and 12, Poudyal teaches the block access task is not completed with respect to the first block when the log information is generated (col.4, lines 27-30; if an unexpected power loss occurs before completion of the write operation to the data band 228, some data in the data band 228 may remain corrupted when power is restored to the storage device 204), wherein the second block indicated in the block information is randomly selected (col.7, lines 46-55; a series of corrupted data blocks are identified by a storage device. The storage device initiates a lengthy generalized error recovery process on the first corrupted data block in the series. The generalized error recovery process fails to recover the data of the first corrupted data block, and the storage device begins to execute the generalized recovery process on the second corrupted block), and 20wherein the block access task is one of a plurality of events in the log information (Fig.4; col.6, lines 63 to col.7, lines 2; the first determination operation 402 may determine that power has been recently restored to the device by identifying one or more received commands related to initiation of the storage device. If the first determination operation 402 does not determine that power was recently restored, a waiting operation 404 waits until the next power-on of the storage device).  

Regarding claims 3 and 13, Poudyal teaches the second block indicated in the block information is randomly selected from a subset 43of the plurality of blocks, the subset being determined according to an event corresponding to the block access task (col.7, lines 46-55; a series of corrupted data blocks are identified by a storage device. The storage device initiates a lengthy generalized error recovery process on the first corrupted data block in the series. The generalized error recovery process fails to recover the data of the first corrupted data block, and the storage device begins to execute the generalized recovery process on the second corrupted block)
  
Regarding claims 4 and 14, Poudyal teaches the second block being 5different from the first block (Fig.2, when the head writes consecutively to sectors A, B, and C on the data track 230, some data cells in sectors D, E, and F, on the adjacent data track 232 may become corrupted). 
 
Regarding claim 5, Poudyal teaches generating the log information includes: sequentially arranging events transferred within a preset time 10range; checking whether the block access task is included in the events; and inserting the check point at before an event corresponding to the block access task, or after the event corresponding to the block 15access task, or both (col.6, lines 40-58; If the second determination operation 306 determines that the power loss was an expected power loss, the waiting operation 304 waits for another event indicating that a power loss has occurred. If, however, the second determination operation 306 determines that the power loss was unexpected, then a recording operation 308 utilizes an emergency power reserve, such as a capacitor, back-up battery, or back EMF, to record head position information (e.g., a read/write head) of the storage device the time of the unexpected power loss. For example, the recording operation 308 may record (e.g., in a data record of the storage device) a logical block addresses (LBA) of data being written at the time of the unexpected power loss, the sector number of a sector being written to at the time of the unexpected power loss, or other head position indicator information. In one implementation, the recording operation sets a flag that indicates the power loss was unexpected. In another implementation, the existence of a recorded head position serves as indication that the power loss was unexpected). 
 
Regarding claim 7, Poudyal teaches further comprising: using electrical energy stored in an auxiliary power device when 44the power supply voltage becomes lower than the given level (col.6, lines 40-49; the second determination operation 306 determines that the power loss was unexpected, then a recording operation 308 utilizes an emergency power reserve, such as a capacitor, back-up battery, or back EMF, to record head position information (e.g., a read/write head) of the storage device the time of the unexpected power loss).  

Regarding claim 8, Poudyal teaches further comprising: storing the log information in the memory device (col.5,lines 3-5; the head position information is recorded in a power loss logfile 216 (an example data record) of the non-volatile memory 234); 5loading the log information into a memory in a controller when the power supply voltage becomes equal to or greater than the given level (col.6, lines 5-16; The power loss logging module 210 (or other module of the storage device 204) queries the record 222 to determine whether the sectors E and F may have been affected by a prior power loss. Because the sectors E and F are marked sectors (e.g., sectors previously marked in the record 222), the storage device can elect to perform a "specialized error recovery process"--an error recovery process uniquely tailored to a known cause of data corruption); and identifying the second block in the memory device using the log information (col.5, lines 55-60; the power loss logging module 210 identifies sectors E and F as potentially affected data blocks, and "marks" these data blocks by creating or updating another data record (e.g., a record of potentially affected data blocks 222) to include information identifying the potentially affected data blocks).  

Regarding claim 9, Poudyal teaches further comprising: loading system information including firmware and map information to the memory of the controller of the memory system (col.4, lines 41-48; The power loss logging module 210 may be, for example, one or more modules included in firmware or software, such as a functional module of firmware embodied within the storage device 204, or software of the host computer 202).
  
15 Regarding claim 10, Poudyal teaches the log information is stored in a first area in the memory device that is randomly selected, user data are sequentially stored in a second area in the memory device, and the first area and the second area are separate from each other (Fig.2, non-volatile memory includes power loss logfile and potentially affected data blocks).  

Regarding claim 15, Poudyal teaches a method for operating a memory system, the method 5comprising: 
performing a block access operation on a first block in a memory device (col.3, lines 63 to col.4, lines 18; when the head writes to data blocks on one data track; The data tracks are each further divided into data blocks (e.g., sectors A, B, C, D, etc.),), the memory device including a plurality of blocks (col.3, lines 63 to col.4, lines 4; a portion of the medium 208 including a number of data bands (e.g., data bands 224 and 228). Each data band includes a number of concentric data tracks (e.g., data tracks 230 and 232) which are used to store data. The data tracks are each further divided into data blocks (e.g., sectors A, B, C, D, etc.), including a number of individual data cells (not shown). Each data block corresponds to a logical memory location (e.g., a logical block address (LBA)) of the storage device 204); 
accessing log information (it is taught as power loss logfile 216) after an occurrence of a sudden power-off (SPO) event (col.4, lines 58-67; When the power loss logging module 210 detects the unexpected power loss, it uses power from the emergency power reserve 218 to record head position information in the non-volatile memory 234. The power loss logging module 210 may detect an unexpected power loss when, for example, a monitored voltage (e.g., a voltage of a primary power source 220) drops below a predetermined threshold or when the monitored voltage drops and the storage device 204 does not first receive an expected "shut-down" command), the log information including a check point (col.5, lines 3-15; the head position information is recorded in a power loss logfile 216 (an example data record) of the non-volatile memory 234; Information written to the power loss logfile 216 may, in various implementations, include the data block being written to at the time of the power loss (e.g., sector E), a logical memory location (e.g., LBA) associated with the data block being written to at the time of the power loss, or other identifying information from which a position of the head can later be determined); 10and 
continuing the block access operation on a second block different from the first block (claim 1; identifying one or more data blocks potentially corrupted by the power loss event based on the recorded position of the head; select a specialized error recovery process from multiple available error recovery processes to recover data from the data blocks identified as potentially corrupted due to the power loss event) when the check point of the log information indicates that the block access operation was not completed for the first block (claim 1; detecting a power loss event on a storage device at a time when a first data track is being written with data that is not backed-up in non-volatile memory; responsive to the detection of the power loss event; col.5, lines 23-32;the power loss logging module 210 determines that the power loss was unexpected when a command is received from the host computer 202 which indicates that the host computer 202 failed to receive successful confirmation of completion of the previous write command).  
Poudyal does not clearly teach the log information further includes flag information representing whether or not all events in the log information have 15been completed before the power supply voltage becomes lower than the given level.
However, Lai teaches the log information further includes flag information representing whether or not all events in the log information have 15been completed before the power supply voltage becomes lower than the given level (see abstract and section 0005-0006; section 0020; section 0034 and claim 1 of Lai; when the control chip determines that no processing command is to be processed currently and current events are finished being processed, the energy-saving control unit controls the clock generation unit to stop outputting the internal clock signal sent to the specific circuit group and the memory control unit, such that the control chip enters standby mode from normal mode. In particular, the power consumption of the control chip in standby mode is lower than the power consumption of the control chip in normal mode).
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lai into Poudyal’s memory system such as the log information further includes flag information representing whether or not all events in the log information have 15been completed before the power supply voltage becomes lower than the given level because this provides a memory apparatus and an energy-saving control method thereof capable of further reducing power consumption of the memory apparatus without entering hibernation mode (section 0004 of Lai).

Regarding claim 16, Poudyal teaches further comprising: selecting a block address of the second block when the check point in the log information is a start check point, the start check point being the most recent entry of the log information (col.5, lines 3-14; Information written to the power loss logfile 216 may, in various implementations, include the data block being written to at the time of the power loss (e.g., sector E), a logical memory location (e.g., LBA) associated with the data block being written to at the time of the power loss, or other identifying information from which a position of the head can later be determined).  
 
 	Regarding claim 18, Poudyal teaches further comprising:  47continuing the block access operation on a third block different from the first block when the log information indicates that the block access operation was completed for the first block (col.3, lines 9-14; when data is restored to the storage device 104 after the power loss, the host computer 102 may or may not re-initiate the write operation. If the write operation is not resumed, the corrupted data cells may trigger an error recovery mode at a later point in time, such as when the storage device 104 tries to read data from the corrupted data cells).  

5 	Regarding claim 19, Poudyal teaches the log information includes an end check point for the first block, the end check point being the most recent entry of the log information (col.5, lines 3-14; Information written to the power loss logfile 216 may, in various implementations, include the data block being written to at the time of the power loss (e.g., sector E), a logical memory location (e.g., LBA) associated with the data block being written to at the time of the power loss, or other identifying information from which a position of the head can later be determined).  

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include the second block indicated in the block information is randomly selected as a lastly 15accessed block that is to be accessed first during a recovery operation in combination with the other claimed limitations as described in the claim 6. 
The limitations not found in the prior art of record include a block address of the second block is randomly selected as a lastly accessed block that is to be accessed first during a recovery operation in combination with the other claimed limitations as described in the claim 17. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KOO et al., US 2018/0336104 A1 teaches a data storage device includes a nonvolatile memory device; and a controller suitable for: performing a recovery operation for the nonvolatile memory device in response to a sudden power-off based on a recovery state of the nonvolatile memory device; updating the recovery state of the nonvolatile memory device while performing the recovery operation to a predetermined recovery state after performing a repair operation for at least one open memory block of the nonvolatile memory device in the recovery operation; and performing a write operation from after a position where the repair operation is performed in the at least one open memory block, in the predetermined recovery state.

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//HUA J SONG/Primary Examiner, Art Unit 2133